Case 1:19-cv-02136-JKB Document 14 Filed 11/12/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CLINT McLEAN, =
CHEVERA McLEAN,

*
Plaintiffs,

*
Vv. Civil Action No. JKB-19-2136

*
RESIDENTIAL CREDIT OPPORTUNITIES
III MARYLAND, LLC, et al., *
Defendants. *

2k ok 2
ORDER

On October 24, 2019, this Court issued an Order requiring Plaintiffs Clint and Chevera
McLean to show cause why service of process had not been effectuated and why this matter should
not be dismissed for failure to state claims upon which relief may be granted. ECF No. 13.
Plaintiffs were provided 14 days in which to file their response and were forewarned that failure
to show cause would result in dismissal of the Complaint. Jd. Plaintiffs have failed to file the
required response.

Accordingly, it is hereby ORDERED, by the United States District Court for the District
of Maryland, that:

I. The Complaint IS DISMISSED without prejudice;

2. The Clerk IS DIRECTED to MAIL a copy of this Order to Plaintiffs; and

Bs The Clerk IS FURTHER DIRECTED to CLOSE this case.

Dated this (“2 day of November, 2019.
FOR THE COURT:

LO) tomer TK L 2k

James K. Bredar
Chief Judge
